12/29/2020                   Case 5:20-cv-01303-J DocumentOSCN
                                                           1-1 Case
                                                                Filed   12/29/20 Page 1 of 4
                                                                    Details




  The information on this page is NOT an official record. Do not rely on the correctness or completeness of this
  information. Verify all information with the official record keeper. The information contained in this report is provided
  in compliance with the Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is governed by this act,
  as well as other applicable state and federal laws.

             IN THE DISTRICT COURT IN AND FOR OKLAHOMA COUNTY, OKLAHOMA

    Darryl C. Williams,                                                               No. CJ-2020-5850
           Plaintiff,                                                                 (Civil relief more than $10,000: PREMISES
    v.                                                                                LIABILITY)
    Dollar Tree Stores, Inc., a foreign
    for-profit business corporation, DH Place                                         Filed: 12/08/2020
    Company, Inc., a foreign for-profit
    business corporation,
           Defendant.                                                                 Judge: Ogden, Richard


   PARTIES
  Dh Place Company Inc, Defendant
  Dollar Tree Stores, Inc., Defendant
  Williams, Darryl C., Plaintiff



   ATTORNEYS
   Attorney                                                                          Represented Parties
   Finn, Larry F. (Bar #31551)                                                       Williams, Darryl C.
   7 S MICKEY MANTLE DRIVE 2ND FLOOR
   OKC, OK 73104



   EVENTS
   None


   ISSUES
  For cases filed before 1/1/2000, ancillary issues may not appear except in the docket.



   Issue # 1.               Issue: PREMISES LIABILITY (PREMISE)
                            Filed By: Williams, Darryl C.
                            Filed Date: 12/08/2020

https://www.oscn.net/dockets/GetCaseInformation.aspx?db=oklahoma&number=cj-2020-5850                                              1/4
12/29/2020               Case 5:20-cv-01303-J DocumentOSCN
                                                       1-1 Case
                                                            Filed   12/29/20 Page 2 of 4
                                                                Details


                        Party Name                 Disposition Information
                                                   Pending.


   DOCKET
   Date           Code               Description                                       Count Party Amount
  12-08-2020 TEXT                    CIVIL RELIEF MORE THAN $10,000 INITIAL FILING.     1

  12-08-2020 PREMISE                 PREMISES LIABILITY

  12-08-2020 DMFE                    DISPUTE MEDIATION FEE                                          $ 7.00

  12-08-2020 PFE1                    PETITION                                                     $ 163.00

  12-08-2020 PFE7                    LAW LIBRARY FEE                                                $ 6.00

  12-08-2020 OCISR                   OKLAHOMA COURT INFORMATION SYSTEM                             $ 25.00
                                     REVOLVING FUND

  12-08-2020 OCJC                    OKLAHOMA COUNCIL ON JUDICIAL COMPLAINTS                        $ 1.55
                                     REVOLVING FUND

  12-08-2020 OCASA                   OKLAHOMA COURT APPOINTED SPECIAL ADVOCATES                     $ 5.00

  12-08-2020 SSFCHSCPC               SHERIFF'S SERVICE FEE FOR COURTHOUSE                          $ 10.00
                                     SECURITY PER BOARD OF COUNTY COMMISSIONER

  12-08-2020 CCADMINCSF COURT CLERK ADMINISTRATIVE FEE ON                                           $ 1.00
                        COURTHOUSE SECURITY PER BOARD OF COUNTY
                        COMMISSIONER

  12-08-2020 CCADMIN0155 COURT CLERK ADMINISTRATIVE FEE ON $1.55                                    $ 0.16
                         COLLECTION

  12-08-2020 SJFIS                   STATE JUDICIAL REVOLVING FUND - INTERPRETER                    $ 0.45
                                     AND TRANSLATOR SERVICES

  12-08-2020 DCADMIN155 DISTRICT COURT ADMINISTRATIVE FEE ON $1.55                                  $ 0.23
                        COLLECTIONS

  12-08-2020 DCADMIN05               DISTRICT COURT ADMINISTRATIVE FEE ON $5                        $ 0.75
                                     COLLECTIONS

  12-08-2020 DCADMINCSF DISTRICT COURT ADMINISTRATIVE FEE ON                                        $ 1.50
                        COURTHOUSE SECURITY PER BOARD OF COUNTY
                        COMMISSIONER

  12-08-2020 CCRMPF                  COURT CLERK'S RECORDS MANAGEMENT AND                          $ 10.00
                                     PRESERVATION FEE

  12-08-2020 CCADMIN04               COURT CLERK ADMINISTRATIVE FEE ON                              $ 0.50
                                     COLLECTIONS

  12-08-2020 LTF                     LENGTHY TRIAL FUND                                            $ 10.00

https://www.oscn.net/dockets/GetCaseInformation.aspx?db=oklahoma&number=cj-2020-5850                        2/4
12/29/2020               Case 5:20-cv-01303-J DocumentOSCN
                                                       1-1 Case
                                                            Filed   12/29/20 Page 3 of 4
                                                                Details


   Date           Code               Description                                                Count Party Amount
  12-08-2020 SMF                     SUMMONS FEE (CLERKS FEE)X2                                             $ 20.00

  12-08-2020 EAA                     ENTRY OF APPEARANCE
                                     Document Available (#1048404449)              TIFF   PDF

  12-08-2020 P                       PETITION
                                     Document Available (#1048000117)             TIFF    PDF

  12-08-2020 TEXT                    OCIS HAS AUTOMATICALLY ASSIGNED JUDGE OGDEN,
                                     RICHARD TO THIS CASE.

  12-08-2020 ACCOUNT                 RECEIPT # 2020-4914318 ON 12/08/2020.
                                     PAYOR: PARRISH DEVAUGHN, PLLC TOTAL AMOUNT
                                     PAID: $ 262.14.
                                     LINE ITEMS:
                                     CJ-2020-5850: $183.00 ON AC01 CLERK FEES.
                                     CJ-2020-5850: $6.00 ON AC23 LAW LIBRARY FEE CIVIL
                                     AND CRIMINAL.
                                     CJ-2020-5850: $1.66 ON AC31 COURT CLERK
                                     REVOLVING FUND.
                                     CJ-2020-5850: $5.00 ON AC58 OKLAHOMA COURT
                                     APPOINTED SPECIAL ADVOCATES.
                                     CJ-2020-5850: $1.55 ON AC59 COUNCIL ON JUDICIAL
                                     COMPLAINTS REVOLVING FUND.
                                     CJ-2020-5850: $7.00 ON AC64 DISPUTE MEDIATION
                                     FEES CIVIL ONLY.
                                     CJ-2020-5850: $0.45 ON AC65 STATE JUDICIAL
                                     REVOLVING FUND, INTERPRETER SVCS.
                                     CJ-2020-5850: $2.48 ON AC67 DISTRICT COURT
                                     REVOLVING FUND.
                                     CJ-2020-5850: $25.00 ON AC79 OCIS REVOLVING FUND.
                                     CJ-2020-5850: $10.00 ON AC81 LENGTHY TRIAL FUND.
                                     CJ-2020-5850: $10.00 ON AC88 SHERIFF’S SERVICE
                                     FEE FOR COURT HOUSE SECURITY.
                                     CJ-2020-5850: $10.00 ON AC89 COURT CLERK'S
                                     RECORDS MANAGEMENT AND PRESERVATION FEE.

  12-17-2020 RET                     RETURN OF SERVICE
                                     Document Available (#1048446304)              TIFF   PDF




https://www.oscn.net/dockets/GetCaseInformation.aspx?db=oklahoma&number=cj-2020-5850                                 3/4
12/29/2020               Case 5:20-cv-01303-J DocumentOSCN
                                                       1-1 Case
                                                            Filed   12/29/20 Page 4 of 4
                                                                Details




https://www.oscn.net/dockets/GetCaseInformation.aspx?db=oklahoma&number=cj-2020-5850       4/4
